Per Curiam.
The record shows that the findings as to the accident were based upon the employer’s report and the report of decedent’s physician. The referee also states that the latter report was verified and in evidence. It does not appear that this report of Dr. Thompson was ever offered in evidence, neither does it appear that it was verified. Under all the circumstances, and especially in view of the meagre proof on that subject, the referee erred in declining to hear the testimony of the witnesses offered by the representative of the carrier, and the award should be reversed and the matter remitted to the State Industrial Board for further proof together with costs to abide the event. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event. All concur.